Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 

The limitations of: converting data of each of leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree into binary data; and performing a comparison operation on the binary data of the leaf nodes at corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree to obtain a difference between the service data of the first object and the second object, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element: “obtaining a first ordered dictionary tree and a second ordered dictionary tree, wherein the first ordered dictionary tree is created according to a hierarchical relationship of service data of a first object, and the second ordered dictionary tree is created according to a hierarchical relationship of service data of a second object” which amounts to mere gathering data, which is a form of insignificant extra-solution activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the elements “obtaining a first ordered dictionary tree and a second ordered dictionary tree, wherein the first ordered dictionary tree is created according to a hierarchical relationship of service data of a first object, and the second ordered dictionary tree is created according to a hierarchical relationship of service data of a second object” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “gathering” data is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

Considering the additional element and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 2, the limitation “performing an exclusive OR operation on the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree to obtain a comparison result; and determining, in response to that the comparison result is not zero, that there is a difference between the service data of the first object and the second object at the corresponding positions” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 3, the limitation “dividing the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree into first parts and second parts; determining, in response to that a comparison result of the first part of the leaf node at the corresponding position of the first ordered dictionary tree and the first part of the leaf node at the corresponding position of the second ordered dictionary tree is not zero, that the first ordered dictionary tree or the second ordered dictionary tree lacks service data at the corresponding position; and determining, in response to that a comparison result of the second part of the leaf node at the corresponding position of the first ordered dictionary tree and the second part of the leaf node at the corresponding position of the second ordered dictionary tree is not zero, that the first ordered dictionary tree or the second ordered dictionary tree has erroneous service data at the corresponding position” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 4, the limitation “wherein each of the leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree comprises binary data of a partner identifier, a store identifier, a device identifier, a transaction record identifier, an amount, a day switch time, and a transaction status” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 5, the limitation “the first part of the leaf node comprises the binary data of the partner identifier, the store identifier, the device identifier, and the transaction record identifier, and the second part of the leaf node comprises the binary data of the amount, the day switch time, and the transaction status” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 6, the limitation “wherein the data of the first ordered dictionary tree and the second ordered dictionary tree are arranged in ascending order of size from left to right” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 7, the limitation “wherein each of the leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree comprises data of a corresponding intermediate hierarchical node” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 8, the limitation “segmenting the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree; and performing, in a distributed manner, comparison on the data obtained through the segmentation” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 9, the limitation “collecting differences between the service data of the first object and the second object; and classifying the differences between the service data of the first object and the second object according to a collection result to generate a fishbone diagram” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG) 
The limitations of: converting data of each of leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree into binary data; and performing a comparison operation on the binary data of the leaf nodes at corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree to obtain a difference between the service data of the first object and the second object, as drafted, are a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “a processor,” “a storage medium,” and “obtaining a first ordered dictionary tree and a second ordered dictionary tree, wherein the first ordered dictionary tree is created according to a hierarchical relationship of service data of a first object, and the second ordered dictionary tree is created according to a hierarchical relationship of service data of a second object.” The elements “a processor” and “a storage medium” are generic computer components.  The elements “obtaining a first ordered dictionary tree and a second ordered dictionary tree, wherein the first ordered dictionary tree is created according to a hierarchical relationship of service data of a first object, and the second ordered dictionary tree is created according to a hierarchical relationship of service data of a second object” amount to mere gathering data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (the processor and medium).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “obtaining a first ordered dictionary tree and a second ordered dictionary tree, wherein the first ordered dictionary tree is created according to a hierarchical relationship of service data of a first object, and the second ordered dictionary tree is created according to a hierarchical relationship of service data of a second object” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “gathering” data is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

As previously identified, the claim also recites the additional element “a processor” and “a storage medium” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)), “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”
The Examiner takes Official Notice that it is old and well known in this art to provide a generic processor and storage medium to execute a process.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate a generic processor and storage medium for executing a process.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 12, the claim is rejected under the same reasoning as claim 1 and 11. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 13, the limitation “performing an exclusive OR operation on the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree to obtain a comparison result; and determining, in response to that the comparison result is not zero, that there is a difference between the service data of the first object and the second object at the corresponding positions” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 14, the limitation “dividing the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree into first parts and second parts; determining, in response to that a comparison result of the first part of the leaf node at the corresponding position of the first ordered dictionary tree and the first part of the leaf node at the corresponding position of the second ordered dictionary tree is not zero, that the first ordered dictionary tree or the second ordered dictionary tree lacks service data at the corresponding position; and determining, in response to that a comparison result of the second part of the leaf node at the corresponding position of the first ordered dictionary tree and the second part of the leaf node at the corresponding position of the second ordered dictionary tree is not zero, that the first ordered dictionary tree or the second ordered dictionary tree has an error in service data at the corresponding position” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 15, the limitation “wherein each of the leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree comprises binary data of a partner identifier, a store identifier, a device identifier, a transaction record identifier, an amount, a day switch time, and a transaction status” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 16, the limitation “wherein the first part of the leaf node comprises the binary data of the partner identifier, the store identifier, the device identifier, and the transaction record identifier, and the second part of the leaf node comprises the binary data of the amount, the day switch time, and the transaction status” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 17, the limitation “wherein the data of the first ordered dictionary tree and the second ordered dictionary tree are arranged in ascending order of size from left to right” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 18, the limitation “wherein each of the leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree comprises data of a corresponding intermediate node” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 19, the limitation “wherein when the machine- executable instructions are executed by the processor, the following comparison operation is implemented: segmenting the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree; and performing, in a distributed manner, comparison on the data obtained through the segmentation” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 20, the limitation “wherein when the machine- executable instructions are executed by the processor, the following steps are implemented: collecting differences between the service data of the first object and the second object; and classifying the differences between the service data of the first object and the second object according to a collection result to generate a fishbone diagram” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 11-13, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0065299).

Regarding Claims 11 and 1, Lee discloses an electronic device, comprising a storage medium, a processor, and machine-executable instructions stored on the storage medium and runnable on the processor, wherein when the machine-executable instructions are executed by the processor, the following steps are implemented: 
obtaining a first ordered dictionary tree and a second ordered dictionary tree, wherein the first ordered dictionary tree is created according to a hierarchical relationship of service data of a first object, and the second ordered dictionary tree is created according to a hierarchical relationship of service data of a second object (Fig. 4, 404, 406, …, 408, Lee); 
converting data of each of leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree into binary data (Fig. 4, 418, [0032], Lee); and 
performing a comparison operation on the binary data of the leaf nodes at corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree to obtain a difference between the service data of the first object and the second object ([0046] and [0053], Lee).

Regarding Claim 12, Lee discloses a non-transient computer readable storage medium storing a computer program thereon, wherein when the program is executed by a processor, steps of the method according to claim 1 are implemented (Fig. 1 and 2, Lee).

Regarding Claims 13 and 2, Lee discloses an electronic device according to claim 11, wherein when the machine-executable instructions are executed by the processor, the following steps are implemented: 
performing an exclusive OR operation on the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree to obtain a comparison result ([0053], Lee); and 
determining, in response to that the comparison result is not zero, that there is a difference between the service data of the first object and the second object at the corresponding positions ([0053], Lee).

Regarding Claims 18 and 7, Lee discloses an electronic device according to claim 11, wherein each of the leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree comprises data of a corresponding intermediate node ([0032]-[0034], Lee).

Regarding Claims 19 and 8, Lee discloses an electronic device according to claim 11, wherein when the machine-executable instructions are executed by the processor, the following comparison operation is implemented: 
segmenting the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree ([0045]-[0046] and [0053], Lee); and 
performing, in a distributed manner, comparison on the data obtained through the segmentation ([0045]-[0046] and [0053], Lee).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0065299).

Regarding Claims 17 and 6, Lee discloses all the limitations as discussed above including an electronic device, wherein the data of the first ordered dictionary tree and the second ordered dictionary tree are arranged in ascending order ([0036], Lee).  However, Lee does not expressly disclose arranged in ascending order of size from left to right.  It would have been an obvious matter of design choice to arranged the data in ascending order of size from left to right, since applicant has not disclosed that arranging the data in ascending order of size from left to right solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without this specific arrangement of the data.

Regarding Claims 14 and 3, Lee discloses an electronic device according to claim 13, wherein when the machine-executable instructions are executed by the processor, the following steps are implemented: dividing the binary data of the leaf nodes at the corresponding positions of the first ordered dictionary tree and the second ordered dictionary tree into first parts and second parts ([0053], Lee); determining, in response to that a comparison result of the first part of the leaf node at the corresponding position of the first ordered dictionary tree and the first part of the leaf node at the corresponding position of the second ordered dictionary tree is not zero ([0053], Lee), that the first ordered dictionary tree or the second ordered dictionary tree lacks data at the corresponding position ([0053],  “A parallel XOR operation can indicate a ‘1’ where there are differences between the two bit values and a ‘0’ when the two bit values are the same,” Lee); determining, in response to that a comparison result of the second part of the leaf node at the corresponding position of the first ordered dictionary tree and the second part of the leaf node at the corresponding position of the second ordered dictionary tree is not zero ([0053], Lee), that the first ordered dictionary tree or the second ordered dictionary tree has an error in service data at the corresponding position ([0053],  “A parallel XOR operation can indicate a ‘1’ where there are differences between the two bit values and a ‘0’ when the two bit values are the same,” Lee).
However, Lee does not expressly disclose: “service data.”  However, these differences are only found in the nonfunctional descriptive material and is not functionally involved in the steps recited.  The dividing and the determining steps would be performed the same regardless of the type of data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include any type of information or data at the corresponding position because such information or data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the information does not patentably distinguish the claimed invention.

Regarding Claims 15 and 4, Lee discloses an electronic device, wherein each of the leaf nodes of the first ordered dictionary tree and the second ordered dictionary tree comprises binary data of an identifier ([0032], [0042]-[0044], Lee).  However, Lee does not disclose partner identifier, a store identifier, a device identifier, a transaction record identifier, an amount, a day switch time, and a transaction status.  However, these differences are only found in the nonfunctional descriptive material and is not functionally involved in the steps recited.  The steps would be performed the same regardless of the type of data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include any type of information or data or identifier because such information or data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the information does not patentably distinguish the claimed invention.

Regarding Claims 16 and 5, Lee discloses an electronic device, wherein the first part of the leaf node comprises the binary data of the identifier, and the second part of the leaf node comprises the binary data.  However, Lee does not expressly disclose partner identifier, the store identifier, the device identifier, and the transaction record identifier; and data of the amount, the day switch time, and the transaction status.  However, these differences are only found in the nonfunctional descriptive material and is not functionally involved in the steps recited.  The steps would be performed the same regardless of the type of data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include any type of information or data or identifier because such information or data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the information does not patentably distinguish the claimed invention.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0065299) in view of Akiyama et al. (US 2019/0050460).

Regarding Claims 20 and 9, Lee discloses all the limitations as discussed above including: an electronic device, wherein when the machine-executable instructions are executed by the processor, the following steps are implemented: collecting differences between the service data of the first object and the second object ([0046] and [0053], Lee); and classifying the differences between the service data of the first object and the second object according to a collection result ([0046] and [0053], Lee).  However, Lee does not expressly disclose generating a fishbone diagram. Akiyama discloses a fishbone diagram ([0027], Akiyama).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Lee’s system by incorporating a fishbone diagram, as disclosed by Akiyama, in order to visualize and identify the root cause of a problem. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
June 10, 2022